Case: 19-50111 Document: 11 Filed: 06/20/19 Page 1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:
District Of South Dakota

Case number (it known): 19-50111

Chapter you are filing under:
Chapter 7
QC) Chapter 11
O) Chapter 12 oo
Q Chapter 13 KK Check if this is an

amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

| Part 4: | identify Yourself

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your Dal M

government-issued picture “a ec lary

identification (for example, First name First name

your driver's license or Nelson Catherine

passport). Middle name Middle name

Bring your picture Dunham Dunham

identification to your meeting Last name Last name

with the trustee.

 

 

 

Suffix (Sr, ur, Ih, Wl)

Suffix (Sr., Jr., I, Hl)

 

. All other names you
have used in the last 8

 

 

 

 

 

 

 

 

(ITIN)

First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last narne
. Only the last 4 digits of
your Social Security wma —xK-_2 7 3) 1 mx - x-_3 7) 8 8
number or federal OR OR
individual Taxpayer 9
Identification number WO KK 9x - xe

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case: 19-50111 Document: 11 Filed: 06/20/19 Page 2 of 7

Debtor 1

First Name Middle Name

Dale Nelson Dunham

Last Name

Case number (itsow 19-50111

 

4, Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

CQ) | have not used any business names or EINs.

Dunham's Collectibles

About Debtor 2 (Spouse Only in a Joint Case):

| have not used any business names or EINs.

 

 

Business name Business name
Business name Business name
EN” EN” —
EN” ©... EN”

 

5. Where you live

1345 Valley Drive

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street
’ Rapid City SD 57703
City State ZIP Code City State ZIP Code
PENNINGTON
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

(3 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(2) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 4

Case: 19-50111 Document: 11 Filed: 06/20/19 Page 3 of 7

First Name

Dale Nelson Dunham
Middis Name

Case number (rxnewn 19-50111
Last Name

Tell the Court About Your Bankruptcy Case

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the apprepriate box.
are choosing to file yi
under Chapter 7
(J Chapter 11
C) Chapter 12
(J Chapter 13
8. How you will pay the fee | will pay the entire fee when | file my petition. Please check with the clerk’s office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? Ol Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
_ 10. Are any bankruptcy ® No
: cases pending or being
filed by a spouse who is QO) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM /OD/YYYY
11. Do you rent your No. Go toline 12.
residence? CO) Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

C2 No. Go to fine 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Case: 19-50111 Document: 11 Filed: 06/20/19 Page 4 of 7

Debtor 1 Dale Nelson Dunham Case number (#xown19-50114
First Nemo Micdie Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you asole proprietor () No. Goto Part 4.
of any full- or part-time
business? Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

4 : 1345 Valley Drive
a icorporation, partnership, or Number Sheet

Dunham's Collectibles
Name of business, if any

 

If you have more than one
sole proprietorship, use a

separate sheet and attach it sae
to this petition. rape City SD_ 5703 .

 

Check the appropriate box to describe your business:

la} Heatth Care Business (as defined in 11 U.S.C. § 101(27A)}
O) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 114 U.S.C. § 101(53A))

Ll] Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

 

"43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
: Chapter 11 of the can set appropriate deadiines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
No. | am not filing under Chapter 11.
For a definition of smaif
business debtor, see LI No. {am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CL] Yes. fam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs [Immediate Attention

 

14. Do you own or have any No
' property that poses or is

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or 2 building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case: 19-50111 Document: 11 Filed: 06/20/19 Page 5 of 7

Debtor 1 Dale Nelson Dunham

First Name Middle Neme

Last Name

Case number «known 19-50111

a Explain Your Efforts to Receive a Briefing About Credit Counseling

 

: 16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before 1
fited this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC} 1am not required to receive a briefing about
credit counseling because of:

Ll) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

&) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CD I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) 1am not required to receive a briefing about
credit counseling because of:

QO incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
feasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case: 19-50111 Document: 11 Filed: 06/20/19 Page 6 of 7

Debtor 1
First Name

Dale Nelson Dunham
Middle Namo

Case number ¢rinown1 9-501 11
Lest Name

| part 6: | Answer These Quostions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

CI No. Go te line 16c.
(A) Yes. Go to line 17.

16c, State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

C1 No. Jam not filing under Chapter 7. Go to line 18.

@ Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and No
administrative expenses
are paid that funds will be C1 Yes
available for distribution
to unsecured creditors?
18. How many creditors do 1-49 Q) 1,000-5,000 QO) 25,001-50,000
you estimate that you Q 50-99 Q 5,001-10,000 QO) 50,001-100,000
owe? LJ 100-199 ( 10,001-25,c00 C) More than 100,000
Q 200-999
19. How much do you @ so-s50,000 CQ} $1,000,001-$10 million C2) $500,000,001-$1 billion

estimate your assets to
be worth?

LJ $50,001-$100,000
[I $100,001-$500,000
C2 $500,001-$1 million

() $10,000,001-$50 million
(2 $50,000,001-$100 million
C) $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
CI $10,000,600,001-$50 billion
C2 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

lee Sign Below

For you

& $0-$30,000

C2 $50,001-$100,000
CQ) $100,001-$500,0c0
Q) $500,001-$1 million

C2 $1,000,001-$10 million

C2 $10,000,001-$50 million
(J $50,000,001-$100 million
( $100,000,001-$500 million

LJ $500,000,001-$1 billion

(J $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
CJ More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

    

 

18 U.S.C. 152, 1341, 151 nd 3577.
x H Y| Cdr x
Signature of Debtor 1 Signattre of'Debtor 2
Executed on C26 fa. efSo/ g Executed on OY XY KOs
MM MM / DD /YYYY

/ DD /YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case: 19-50111 Document: 11 Filed: 06/20/19 Page 7 of 7

Debtor 1 Dale Nelson Dunham Case number ¢rinowny1 9-50111
First Nama MKidla Name Last Name

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

available under each chapter for which the person is eligible. [ also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after.an inquiry that the information in the schedules filed with the petition is incorrect.

. by an attorney, you do not

x
need to file this page. x ‘n L :
Attn Date O A oO LC
Sanat, ttomey for Debtor MM / OD /YYYY

John H. Mairose
Printed name

For your attorney, if you are
represented by one

Mairose Law Office
Firm name

2640 Jackson Blvd. Ste.3

Number Street

 

 

 

 

 

Rapid City sD §7702

City State ZIP Code

Contact phone (605) 348-7836, Email address Mairoselaw@msn.com
1085 sD

Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
